Title: To James Madison from Augustus Woodward, 14 March 1807
From: Woodward, Augustus
To: Madison, James



Detroit, march 14. 1807.

The late mails have apprized the Governor, whether truly or not I am not able to say, that his character, and perhaps that of other members of this government, had been traduced at the seat of government, by the Secretary; and by the mail of Wednesday two publications in the Aurora, entitled "On the evils which have proved fatal to republics”, have reached us.
As far as the measures therein spoken of have a public tendency their propriety or impropriety must be tested by the result.  They have however an additional purpose to effect, which is as well as I can understand it, a charge upon the Governor and myself, by name, and perhaps on other members of the government by implication of being concerned in a speculation in the new town of Detroit, of great magnitude, as to its extent, and of great turpitude in its design.  Any acts of this description would be a violation of the honorable trust and confidence reposed in us by the law we have been called on to carry into execution; and must justly incur the displeasure of the general government.
An over officiousness in repelling calumnies betrays a want of self-respect. An extreme tardiness in doing it, on the other hand, betrays guilt.  An explanation however to the officers of the general government can never be attended with harm and may possibly be attended with good.
I have no personal interest, direct or indirect, in the new town; or in any of the questions which are agitated in the adjustment of titles, and distribution of donations.
The Governor is in a different situation.  He has purchased a piece of ground, and built himself a house.  It is not certain whether the title will be adjusted under the law relating to the town, or that which may be now passed, or may hereafter pass, relative to farms.  It is on the line of the town; but not yet included in it.
I firmly beleive the Governor’s conduct in this purchase upright and just.  It is at the same time both patriotic and necessary.  His situation requires him to have accommodation and shelter, and being possessed of wealth, it is an advantage to the country of which he is an officer, that a portion of his private resources should be applied to the erection of a house for his own accommodation.  That in which he dwells is mean and comfortless beyond description.  If he has any other concern relative to property in this country I am ignorant of it.
Judge Bates is also interested.  He is entitled to a donation of five thousand feet of ground under the act of Congress.  But it is barely justice to him to say that in this, as in every other instance, his conduct has been perfectly disinterested and honorable.  He has appeared willing to receive it any where, and under any general arrangement, in common with others.
Judge Griffin is not interested in any respect, directly or indirectly, that I am acquainted with.
It is true his Britannic Majesty’s surveyor was employed, there being none to be procured on the American side.  It is true I assisted him in taking a meridian line, and in adjusting his survey, both on paper, and on the ground.  It is not true that thirty days and thirty nights were employed in taking observations.  A meridian line, from which all the others were run, was taken from one solar observation, and one sidereal observation on the night of the same day, within fourteen or fifteen hours from the first.  The wit is unquestionably handsome, and appropriate; but it is not true that any delays were occasioned by the precision.  The sole delays have taken place, in the first instance, from the want of any surveyor; and in the second, from the difficulties of reconciling the jarring pretensions of individuals. Before the departure of the Governor every person who applied, was accommodated either for old ground, or on a credit for five years, if in the latter instance he was desirous of building the same fall.  All other cases were deferred until the case was laid before Congress. These restrictions were reasonable and proper, and our final report which would have already been before Congress, if our proceedings had not been interrupted by violence on the subject of the donations, will justify to our country and to the world the firm equitable and impartial manner in which the law has been carried into effect.  It will at the same time test whether any complaints exist; and if any whether they are well founded. Such as have reached me come from persons who are not interested in the subject; and are attributable rather to envy and malignity towards those intrusted with the power, than to a generous competition of talents and patriotism.  I have the honor to be, Sir, respectfully, your obedient servant,

A. B. Woodward.

